DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A, claims 1-20 in the reply filed on 8/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species. Species A requires a friction fit engagement between the barb of the hub and the interior of the syringe nozzle. On the other hand, claim 5 recites “a luer structure configured to engage with a distal syringe luer structure”; and claim 20 recites “the hub comprise a luer structure coaxially disposed around the at least one frusto-polygon shape and configured to engage with a distal luer structure of a syringe” which correlates to Species B. Clearly, there exist unrelated features among the Species of the claimed invention.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 3, “non-frustoconical” barb and in claim 19, “a hub comprising at least one frusto-polygon shape configured to make frictional contact with an inner diameter of a syringe 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
   	Figure 1 and 14 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective 
Claim Objections
Claim 13 is objected to because of the following informalities: in line 3, the term “material” is a double inclusion term, since this is the same “material” cited in line 1.  
Claim 17 is objected to because of the following informalities: in line 2, the diameter of the nozzle is missing
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the first barb” in line 2 and "the first diameter" in 3. There is insufficient antecedent basis for these limitations in the claim.
In light of the above indefiniteness the claims have been examined as could best be understood by the examiner. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 6-9 and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miles (US 2015/0034114) in view of Hewitt (US 3,754,553).
Regarding claims 1, 4 and 6, Miles discloses an applicator (100) configured to be secured (via 104) to a syringe (400) for directing materials to be dispensed from the syringe (via “plunger”; [0020]), the applicator comprising: a hub (area 110, 102, 104, 106) defining a fluid passage ([0017], “channel”) therethrough and including a base portion (102) to couple with a syringe tip by friction fit ([0013], “friction fit”; please note that Miles also cites the base portion 102 includes internal or external threads 104 so as to threadably couple to a syringe tip [0013], “external threads 104” indicates the base portion 102 is attachable to the interior of the syringe nozzle tip); and an applicator tip (108) extending distally from the hub (see fig.1); and the hub includes a neck configured to be inserted in the nozzle of the syringe (male neck of hub into the female nozzle of syringe).
	Miles is silent in disclosing the hub having at least one proximal barb thereon, the barb configured to frictionally engage an interior of a syringe nozzle; the at least one barb includes a sloped surface between a pair of circular edges respectively having a first diameter and a second diameter greater than the first diameter, forming a 
Regarding claim 7, Miles discloses the hub includes a main body (106) secured to the neck (see fig.1) and having a diameter greater than the neck (diameter of 106 is greater than 102).  
Regarding claim 8, Miles discloses the applicator tip is formed separately and secured to the hub, or wherein the applicator tip is integrally formed with the hub ([0015], “integrally”).  
Regarding claim 9, Miles discloses the applicator tip includes a terminal structure opposite the hub selected from the group consisting of a brush, a pad, or flocked fibers ([0018], 312, “microfiber”). 
Regarding claim 11, Miles discloses the applicator tip extending distally from the hub comprises at least two different materials (100 is made from plastic [0013] and 116 is made from any desired natural or synthetic material [0018]).
Regarding claim 12, Miles discloses the fluid passage tapers inwardly from an inlet end to an outlet end (from area 102 to 112, fig.1).
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miles (US 2015/0034114) in view of Hewitt (US 3,754,553) as applied to claim 1 above, and further in view of Setton (US 2004/0055254).
	Miles-Hewitt in combination, have taught all the features of the claimed invention except that the at least one barb is formed from a compressible material capable of forming a fluid tight seal with the interior of the syringe nozzle. However, Setton teaches the commonality of having at least one barb (48) is formed from a compressible material ([0025]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the barbs of Miles and Hewitt in combination to a compressible material as taught by Setton, in order to improve the sealing attachment.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miles (US 2015/0034114) in view of Hewitt (US 3,754,553) as applied to claim 1 above, and further in view of Lorenz (US 2004/0051303).
	Miles-Hewitt in combination, have taught all the features of the claimed invention except that the at least one barb has a non-frustoconical geometry. However, Lorenz teaches the commonality of having at least one barb that has a non-frustoconical geometry ([0047], 38’). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the barb of Miles and Hewitt in combination to a non-frustoconical one as taught by Lorenz, in order to make a barb that is formed more easily than frusto-conical barbs ([0047], see Lorenz).
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miles (US 2015/0034114) in view of Hewitt (US 3,754,553) as applied to claim 1 above, and further in view of Gailey (US 6,113,572).
 	Miles-Hewitt in combination, are silent in disclosing the at least one barb includes a second barb spaced from the first barb and having a second pair of circular edges respectively having a third diameter and a fourth diameter greater than the first diameter, forming a frustoconical shape. However, Gailey teaches the at least one barb includes a second barb spaced from the first barb and having a second pair of circular edges respectively having a third diameter and a fourth diameter greater than the first diameter, forming a frustoconical shape (see dimensions of barbs 50 and 126 in fig.3). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the barbs of Miles and Hewitt in combination to diversified sized barbs as taught by Gailey, in order to further improve the engagement of the applicator to the syringe nozzle.
Claims 13, 15, 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miles (US 2015/0034114) in view of Hewitt (US 3,754,553) and Novacek (US 5,122,124).
Regarding claims 13 and 15, Miles discloses a syringe assembly configured for dispensing a material (fig.1-4), the syringe assembly comprising: a barrel (barrel of 400 in fig.4) configured to hold an amount of material therein, the barrel defining an open end and a distal nozzle opposite the open end (bottom and top of 400); a plunger disposed at least partially within the open end ([0020], “plunger”); and an applicator (100) including a hub (106, 110, 102, 104) disposed at least partially within the nozzle 

 	Miles also discloses a base portion (102) to couple with a syringe tip by friction fit ([0013], “friction fit”. However, Miles is silent in disclosing the hub having at least one barb thereon, which barb frictionally and sealingly engages an interior of the nozzle; the at least one barb is disposed on the neck; and the plunger including a bung sealingly engaged between the plunger and the barrel. However, Hewitt teaches a hub (marked area 44-50) including at least one proximal barb (48-50) thereon, the barb configured to frictionally engage an interior of a syringe nozzle (col 2, ll.64-67, the diameter of tips 47 of 48-50 are larger than the diameter of the syringe nozzle 35); and the at least one barb is disposed on the neck (48-50 are 46). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the hub of Miles to a barb connection as taught by Hewitt, in order to offer a quick connection between the applicator and syringe. Further, Novacek teaches the plunger (16) including a bung (18) sealingly engaged between the plunger and the barrel (col 11, ll.35-37). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add a bung as taught by Novacek to the plunger of Miles and Hewitt in combination, in order to deliver the contents more accurately.
Regarding claim 17, Miles discloses the hub includes a main body (106) secured to the neck (area 102) and having a diameter greater than the diameter of the nozzle (see fig.1, diameter of 106 is greater than the diameter of the nozzle).  
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miles (US 2015/0034114) in view of Hewitt (US 3,754,553) and Novacek (US 5,122,124) as applied to claim 13 above, and further in view of Setton (US 2004/0055254).
	Miles-Hewitt-Novacek in combination have taught all the features of the claimed invention except for the at least one barb is formed from a compressible material. However, Setton teaches the commonality of having at least one barb (48) is formed from a compressible material ([0025]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the barbs of Miles, Hewitt and Novacek in combination, to a compressible material as taught by Setton, in order to improve the sealing attachment.
 	Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miles (US 2015/0034114) in view of Hewitt (US 3,754,553) and Novacek (US 5,122,124) as applied to claim 15 above, and further in view of Gailey (US 6,113,572).
 	Miles-Hewitt-Novacek in combination are silent in disclosing the neck includes a first barb having a first diameter and a second barb spaced from the first barb and having a second diameter. However, Gailey teaches the neck includes a first barb having a first diameter and a second barb spaced from the first barb and having a second diameter (see dimensions of barbs 50 and 126 in fig.3). It would have been obvious to one having ordinary skill in the art before the effective filling date of the .
 	Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miles (US 2015/0034114) in view of Hewitt (US 3,754,553) and Novacek (US 5,122,124) as applied to claim 13 above, and further in view of Griffith (US 5,853,373).
 	Miles-Hewitt-Novacek in combination are silent in disclosing the applicator tip extending outwardly from the hub comprises a stainless steel cannula mated with a polyimide tube. However, Griffith teaches the commonality of having the applicator tip extending outwardly from the hub comprises a stainless steel cannula (20; col 5, ll.2-4) mated with a polyimide tube (12, 28; col 5, ll.10-14). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the material of the tip and the tube of Miles, Hewitt and Novacek in combination to a stainless steel and polyimide as taught by Griffith, in order to have a lightweight, flexible, resistant to heat and chemical interaction and tensile strength applicator.
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hewitt (US 3,754,553). 
 Hewitt discloses an applicator (40) configured for dispensing material and minimizing material retention, the applicator comprising: a hub (44-50) comprising at least one frusto-conical shape (see shapes of 48-50) configured to make frictional contact with an inner diameter of a syringe nozzle when mated with a syringe (col 2, ll.64-67, the diameter of tips 47 of 48-50 are larger than the diameter of the syringe nozzle 35), an applicator end (area above 44), extending distally from the hub (see 
Hewitt discloses all the features of the invention except that the hub comprising at least one frusto-polygon shape. Instead, Hewitt discloses a frusto-conical shape (see shapes of 48-50) configured to make frictional contact with an inner diameter of a syringe nozzle when mated with a syringe (col 2, ll.64-67, the diameter of tips 47 of 48-50 are larger than the diameter of the syringe nozzle 35). At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to consider a hub with a frusto-polygon shape because Applicants have neither placed criticality on having such a frusto-polygon shape nor has disclosed that frusto-polygon shape provides an advantage, is used for a particular purpose, or solves a stated problem other than for the reason of offering an alternative shape to be engaged with the interior of the syringe nozzle (see Applicant disclosure [0053]). Furthermore, one of ordinary skill in the art, would have expected the Hewitt’s frusto-conical shape, and applicant’s invention, to perform equally well with either the frusto-conical shape taught by Hewitt or the claimed frusto-polygon shape because both shapes would perform the same function of frictionally being engaged with the interior of the syringe nozzle. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hewitt to obtain the invention as specified in claim 19 because such a modification 
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Broyles (US 6,095,813). Broyles discloses an applicator (10) configured to be secured to a syringe for directing materials to be dispensed from the syringe (fig.1-4, col 4, ll.2-7), the applicator comprising: a hub (area 24, 22, 26) defining a fluid passage (28) therethrough and including at least one proximal barb (24) thereon, the barb configured to frictionally engage an interior of a syringe nozzle; and an applicator tip extending distally from the hub (upper portion of 10). It also appears that the disclosure of this instant application does not disclose significant structures or features that deviate from the contents of the proposed claims.     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BOB ZADEH/Examiner, Art Unit 3754